PER CURIAM.
Bruce Alison challenges his judgment and sentences for sexual battery, sexual battery with a deadly weapon, and aggravated battery. We affirm the judgment and sentences without discussion but remand with directions to correct a scrivener’s error in the written sentences.
The trial court orally pronounced prison releasee reoffender sanctions for count three, sexual battery with a deadly weapon; however the written sentence reflects that these sanctions were imposed for count two, aggravated battery. On remand, the written sentence shall be corrected so that it comports with the court’s oral pronouncement. See Arrington v. State, 805 So.2d 1045 (Fla. 2d DCA 2002), dismissed, Brooks v. State, 768 So.2d 513 (Fla. 2d DCA 2000).
Afirmed.
BLUE, C.J., and STRINGER and DAVIS, JJ., concur.